Citation Nr: 1444017	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  96-43 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of vocal cord excision, right true vocal cord paralysis, and dysphonia plica, to include as due to herbicide exposure.
 
2.  Entitlement to service connection for bilateral hearing loss, to include as due to herbicide exposure.

3.  Entitlement to service connection for loss of vision, to include as due to herbicide exposure or secondary to service-connected diabetes mellitus.
 

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968, with service in the Republic of Vietnam from July 1967 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision of the San Juan, Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied service connection claims for residuals of vocal cord excision, bilateral hearing loss, loss of vision, tinnitus and headaches. 

In March 2002, the Board remanded the aforementioned claims to: contact the Veteran and request information for all medical care providers who treated him for his claimed conditions; afford the Veteran with appropriate VA examinations; and schedule the Veteran for a Decision Review Officer (DRO) hearing.  In May 2004, the Veteran participated in a DRO hearing in San Juan, Puerto Rico.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

These claims were returned to the Board in September 2004 and November 2006.  In September 2004, the Board noted that the VA examinations provided to the Veteran were not responsive to the March 2002 remand directives, and the claims were remanded to obtain new examinations.  In November 2006, the Veteran's claims were again remanded due to noncompliance with the original remand instructions and new VA examinations were requested.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2009, the Board denied the Veteran's claims of entitlement to service connection for the residuals of vocal cord excision, hearing loss, tinnitus, headaches, and loss of vision, all to include as due to herbicide exposure.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a March 2011 Memorandum Decision, which vacated the January 2009 Board decision and remanded the aforementioned claims for further adjudication.

In March 2011, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.

By means of a rating decision dated September 2013, the AOJ granted service connection for tinnitus and assigned an initial 10 percent rating effective October 5, 1992.  The RO also awarded service connection for headaches and assigned an initial noncompensable rating from May 12, 1995 to April 22, 2008, and a 30 percent rating from April 23, 2008.  These awards of service connection terminated the appeal to the Board on these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In July 2014, the Veteran submitted a VA Form 21-4138 expressing disagreement with December 2013 notice letter (which notified the Veteran of the September 2013 rating decision).  At this time, the Board cannot determine from this communication what issue(s) encompass the Veteran's area of disagreement.  This issue is referred to the AOJ for clarification.

In addition to the paper claims folders, the record on appeal includes electronically stored documents in Virtual VA and the Veterans Benefits Management System (VBMS).  In pertinent part, Virtual VA and VBMS include a copy of the September 2013 AOJ rating decision, the December 2013 notice of award and the Veteran's July 2014 VA Form 21-4138 filing.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating these claims, but it appears that the Veteran has identified additional VA clinic records which have not been associated with the claims folder.  In particular, in a VA Form 21-4142 (JF) (Authorization and Consent to Release Information to the Department of Veterans Affairs) received in June 2001, the Veteran appeared to describe received VA treatment since 1972.  Here, the AOJ has only searched for VA records since 1993.  Thus, the Board must remand this case in an attempt to obtain VA treatment records from 1972 to 1993.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

The Board next observes that, during the pendency of this appeal, the Veteran has been awarded service connection for diabetes mellitus.  His VA clinic records reflect routine eye examinations to evaluate any diabetic complications involving the eyes.  To ensure complete development of the vision loss claim, the Board has rephrased the issue on the title page to include a secondary service connection theory as due to diabetes mellitus.  See 38 C.F.R. § 3.310.  See generally Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim); Douglas v. Derwinski, 2 Vet. App. 435 (1992) (evidence reasonably raising a service-connection theory not specifically raised by the claimant must be considered in adjudicating a claim).  As such, the Board will request an addendum opinion for the July 2013 VA eye examination report to address whether any current eye disability is proximately due to service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's report treatment at the San Juan VA Medical Center from 1972 to 1993 as well as his current treatment records since September 13, 2013. 

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, and specifically request all hardcopy and electronic records.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).  All records and/or responses received should be associated with the claims file.

2.  After a search for VA records has been completed, the AOJ should determine whether any relevant information not considered by the VA examiners in July and September 2013 has been received.  If so, request addendum opinions reviewing the additional records.

3.  Obtain an addendum opinion from the July 2013 VA eye examiner on the issue of whether any current eye disability is proximately due to service-connected diabetes mellitus.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  The Veteran should be afforded additional examination if deemed necessary by the examiner.  Thereafter, the VA examiner should specifically address the following:

   a) state whether any currently diagnosed eye disability is at least as likely as not (a 50 percent probability or greater) caused by service-connected diabetes mellitus; OR

   b) state whether any currently diagnosed eye disability at least as likely as not (a 50 percent probability or greater) has been aggravated beyond the normal progress of the disorder by service-connected diabetes mellitus.

All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

4.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, ensure that all attempts to obtain VA clinic records from 1972 to 1993 are fully documented.  Additionally, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.
 
5.  The AMC/RO is requested to ensure that all Spanish language documents are translated into English.
 
6.  Once the above actions have been completed, readjudicate the Veteran's claims.  If the benefits remain denied, a Supplemental Statement of the Case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination deemed necessary, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

